I concur in the affirmance of the judgment against appellant Coliniatis, who is not charged with a prior conviction. I concur in the affirmance of the judgment against appellant Brames, who is charged with a prior conviction, solely upon the ground (1) that he has not, in a legal sense, been prejudiced by the charge of the prior conviction, since he challenged the information only by demurrer and did not move to have that charge stricken from the information; and (2) that error is claimed in his behalf touching evidence of that charge going before the jury, only in that the court ruled against him in allowing cross-examination of him, while he was voluntarily upon the witness stand, as to his prior conviction.
I am prompted to thus limit my concurrence in the affirmance of the judgment against Brames, because I dissent from the view of the majority, as expressed in the foregoing opinion, that the statute expresses a legislative intent that prior conviction or convictions are to be brought into an exclusive jointist prosecution as a part of the state's case. As correctly noticed in the foregoing opinion, the prior conviction charged in this information could not in any event increase the punishment prescribed for conviction of the principal jointist charge therein. There is no lesser charge in the information, by way of additional count or other form of allegation. So there was no possibility of increase of punishment for conviction of any lesser offense. I think the reason for the application of the general mandatory provision requiring the prosecuting attorney to charge prior conviction or convictions is wholly absent from this case, since prior conviction or convictions could in no event increase the punishment prescribed by the statute for a conviction of being a jointist.
If we are going to read and apply the provisions of *Page 314 
this prior conviction statute literally, let us see what the effect would be on this prosecution as against Brames. It will be noticed that there is only one prior conviction charged against him, hence it is a conviction "the second time" only that we are here concerned with, not a conviction "the third time." Rem. Comp. Stat., § 7339, reads:
"Every person convicted a second time of a violation of any provision of this act, for which the punishment is not specifically prescribed, shall be punished by a fine of not less than $200 nor more than $500, and by imprisonment in the county jail for not less than thirty days nor more than six months."
Now, if any provision of this prior conviction statute is applicable to this case, it is this quoted portion thereof; for we have here only a charge seeking a conviction "the second time." Reading and applying this provision literally, this one prior conviction of Brames would, upon his second conviction, even of being a jointist, subject him to punishment only by fine and county jail imprisonment, and yet for being a jointist without any prior conviction, he would be punishable by from one to five years in the penitentiary. This is illustrative of the absurdity to which a literal reading and application of the statute leads us. I am of the opinion that prior conviction or convictions are required to be alleged in the information and brought into intoxicating liquor prosecutions only in those cases wherein, under the statute, prior conviction or convictions can result in increased punishment following conviction of the principal charge. Such is not the case in jointist prosecutions, unless in such prosecutions there is an accompanying charge of some lesser intoxicating liquor offense the punishment for which is capable of being increased by reason of some prior conviction or convictions. In State v. Magnusson, *Page 315 128 Wash. 541, 223 P. 325, prior convictions were held to be properly brought into the case because the bootlegging charge, as there made, included a lesser charge upon conviction of which, and acquittal of the bootlegging charge, the punishment could be increased, under Rem. Comp. Stat., § 7339. Our decision in Statev. Stack, 152 Wash. 284, 277 P. 856, 280 P. 930, I think, is not controlling in our present inquiry. Only the constitutionality of § 7339 was there in question. Its meaning and application were not discussed.